Citation Nr: 1538269	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a psychiatric disorder claimed as  posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran has creditable active military service from July 1965 to September 1966 with the United States Navy.  He also has active military service from August 1967 to January 1971 with the United States Marine Corps; however, as discussed in more detail in the below decision, this service is been deemed dishonorable and, therefore, is not creditable service for VA compensation purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  During the pendency of his appeal, the Veteran moved to Hagerstown, Maryland.  Thus the RO in Huntington, West Virginia, has original jurisdiction over this appeal.

The Veteran was scheduled for a hearing before a Veterans Law Judge in October 2007; however, he failed to appear for that hearing.  The request is, therefore, considered withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was previously before the Board in March 2011 at which time it was determined that new and material evidence had been received to reopen a previously denied claim for service connection for bilateral hearing loss.  The claims for service connection for bilateral hearing loss on a de novo basis and for a psychiatric disorder were then remanded for further development.  The Veteran's appeal was again before the Board in February 2014 at which time service connection for right ear hearing loss was denied but service connection for left ear hearing loss and for a psychiatric disorder were again remanded for further development.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  The Board finds that substantial compliance with the prior remands has been accomplished.  Therefore, the Board may proceed forward with adjudicating the Veteran's claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In its March 2011 decision, the Board determined that the Veteran's claim for service connection for PTSD should be construed broadly as a claim for any psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and that, although the Veteran had been previously denied service connection for a nervous condition and PTSD (which decisions were final), this claim should be reviewed de novo based upon the liberalization of the standard for verification of in-service stressors in PTSD claims that was effective on July 13, 2010.

The Veteran is currently service connected for tinnitus.  Such award was granted in a June 2005 rating decision on the basis of a November 2004 VA examiner's opinion that the Veteran's tinnitus was related to combat noise exposure in the Republic of Vietnam.  The Board notes that such a grant of service connection appears to be in conflict with VA's May 1980 administrative decision precluding benefits for the period of service from August 1961 to January 1971.  As this matter is not within the jurisdiction of the Board at this time, it is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have a hearing disability of the left ear for VA compensation purposes.

2.  The Veteran does not have a psychiatric disorder that is attributable to his creditable active service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated during the Veteran's creditable active service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated during the Veteran's creditable active service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard July 2006 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  The Board, however, acknowledges that the Veteran's claims file contains multiple reports of hospitalizations from the VA Medical Center in Baltimore, Maryland, that were received in July 2014, October 2014, January 2015 and June 2015; however, the VA treatment records relating to these hospitalizations have not been associated with the claims file.  The Board finds that the diagnoses indicated for these hospitalizations (acute alcohol intoxication, depressive disorder and bipolar disorder) are already shown in the VA treatment records in the claims file and development for VA examination and medical opinions has been accomplished related to these diagnoses.  The Board finds, therefore, remand for these records would be fruitless because they would merely be redundant and cumulative of the evidence already of record as they would merely show continued  treatment of the Veteran's well-established psychiatric problems.  The Board finds, therefore, that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Veteran was afforded VA examinations in April 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 


II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).  Subsection (a) of 38 C.F.R. § 3.303 requires that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

Direct service connection for chronic diseases may also be established under the criteria set forth in § 3.303(b) which requires, in part, a showing of (1) a chronic disease in service; (2) no intercurrent cause(s) of the chronic disease; and (3) manifestations of the chronic disease are present at the time the claimant seeks to establish service connection for the chronic disease.  Id. at 1335-36.  "[T]here is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 1336.

In addition, 38 C.F.R. § 3.303(b) provides that a showing of continuity of symptomatology after discharge can support a claim for disability compensation for a chronic disease "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Id.  Proof of continuity of symptomatology establishes the nexus requirement between service and the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.  The term "chronic disease" as set forth in subsection (b) is properly interpreted as being only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a claimant's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Creditable Service 
	
The Veteran had two periods of active military service - from July 1965 to September 1966 with the U.S. Navy and from August 1967 to January 1971 with the U.S. Marine Corps.  

The character of the Veteran's discharge from the U.S. Navy in September 1966 was "under honorable conditions."  The Veteran's service records demonstrate he was administratively discharged by reason of unfitness and unsuitability related to a history of multiple military offenses for unauthorized absences, willful disobedience, and disrespectful behavior, and he had a pattern of shirking his duties and a passive-aggressive personality.  Administrative separation was done in accordance with BUMED Notice 1910.3 and BUPERS Manual, Art. C-10310 and 10313.  

The Veteran entered into active duty in the U.S. Marine Corps in August 1967.  He clearly served in the Republic of Vietnam as he has a Vietnam Campaign Medal, a Vietnam Service Medal and a Combat Action Ribbon, which also indicates he was in combat.  The exact dates of that service, however, are not of record only the Veteran's report that it was from 1968 to 1969.  The service records show that, in January 1971, the Veteran was recommended for an undesirable discharge by reason of misconduct due to a civil conviction in October 1970 for assault with intent to commit sodomy on a seven year old girl and was, therefore, incarcerated in a civilian prison in New Jersey.  The Veteran also had multiple disciplinary actions during this period of active duty to include two convictions by summary court martial for violation of a general order, impersonating a noncommissioned officer, and failure to go to appointed place of duty, two nonjudicial punishments for unauthorized absence and committing immoral acts on a Vietnamese female and torturing her, and two pending nonjudicial punishments for unauthorized absences during which he committed the crime for which he received the civil conviction.  The Veteran was, therefore, discharged from the U.S. Marine Corps in January 1971 and his discharge was characterized as "under conditions other than honorable."

Under VA laws and regulations, and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12. 

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct - includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct, which does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

The Veteran filed his first claim for compensation in December 1979 seeking service connection for "nerves and stress syndrome in Vietnam."  In April 1980, the VA made an administrative decision regarding the character of the Veteran's discharges.  After reviewing the facts and the law, it was determined that, in view of the fact that the Veteran was discharged from the U.S. Marine Corps because of a conviction of a felony, an offense involving moral turpitude, his discharge for the period of active service from August 1967 to January 1971 is considered to have been under dishonorable conditions for VA purposes.  The Veteran is, therefore, not entitled to benefits from the VA based upon this period of service, except that he is entitled to health care under Chapter 17, Title 38, U.S.C., for any disabilities determined to be service connected from this period of service.  

The Veteran was notified of the administrative decision in May 1980.  He did not at any time indicate disagreement with this decision.  Therefore, it is final.  38 U.S.C.A. § 7105.  The Board has no jurisdiction at this time to review this administrative decision.  Thus, it is bound by the findings of the administrative decision that the Veteran is barred from receiving VA benefits for disability based upon his period of service from August 1967 to January 1971.  Consequently, the Veteran's period of service with the U.S. Marine Corps from August 1967 to January 1971 is noncreditable service, and the Board is barred from awarding compensation for the claimed disabilities in the present appeal that are related to that period of service.  In other words, service connection cannot be awarded for any disabilities related to the Veteran's period of noncreditable service.

The administrative decision did not, however, find that the Veteran's discharge from his first period of active service with the U.S. Navy from July 1965 to September 1966 was dishonorable and, therefore, that period of service is creditable for VA compensation purposes.  The Board will, therefore, proceed to consider whether the claimed disabilities on appeal before it are related only to the Veteran's period of creditable active service from July 1965 to September 1966.

Left Ear Hearing Loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Initially, the Board notes that service connection for right ear hearing loss was denied by the Board in its February 2014 decision.  Consequently, at this time, the Board will only discuss the evidence as it relates to the claim of left ear hearing loss.

The Veteran underwent a VA examination in October 2004 related to his initial claim for service connection for hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
30
20

Speech audiometry revealed speech recognition ability of 96 percent.  The impression was that hearing was within normal limits bilaterally from 500 to 2000 Hertz and at 4000 Hertz with mild sensorineural hearing loss at 3000 Hertz bilaterally.  Despite the examiner's assessment, the Board finds that the results of the October 2004 audiometric testing fail to demonstrate that the requirements set forth in § 3.385 for a hearing disability  for VA compensation purposes were met in the left ear.  

In March 2011, the Veteran's present claim for service connection for hearing loss was remanded, in part, to obtain a VA examination to determine the nature and etiology of his hearing loss.  That examination was conducted in April 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
25
25

Speech audiometry revealed speech recognition ability of 100 percent.  The assessment was that no hearing loss is present.  The Board finds that the results of the April 2011 audiometric testing again failed to demonstrate that the requirements set forth in § 3.385 for a hearing disability for VA compensation purposes were met in the left ear.  

In its February 2014 remand, the Board remanded a claim for service connection for left ear hearing loss to obtain an additional opinion that addresses the validity of the findings of an April 2006 VA audiological examination (that revealed  hearing loss of the left ear that met the requirements of § 3.385) and their possible relationship to the Veteran's creditable active service.  The examiner was specifically requested to comment on whether the April 2006 audiometric results were accurate and, if so, to provide a nexus opinion.  

The Board notes that VA treatment records show that the Veteran's hearing was normal until April 2005.  At a VA audiology consult in May 2005, the Veteran complained of bilateral hearing loss with the left ear being worse.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
LEFT
5
10
15
X
25
45
50

Speech audiometry revealed speech recognition ability in the left ear to be 96 percent.  The assessment was essentially normal hearing with mild high frequency sensorineural hearing loss.  The Board notes that these audiometric results do not meet the requirements set forth in § 3.385 for a hearing disability for VA compensation purposes.

A July 2005 ENT-Ear note, however, indicates the Veteran had hearing loss, sensorineural type, bilaterally.  He was also noted to have eustachian tube dysfunction, right greater than left, and chronic rhinopsinusitis.  An August 2005 follow up note indicates the Veteran's ears were blocked bilaterally with hearing loss bilaterally.  It was further noted that the ear blockage was greater in the left than the right.

In April 2006, the Veteran underwent audiological reassessment at which he reported having noticed a decrease in hearing acuity of the left ear since the previous testing.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
LEFT
35
40
45
50
50
60
70

Speech audiometry revealed speech recognition ability of the left ear to be 92 percent.  Also on examination, ipsilateral reflexes and acoustic reflex decay testing had to be discontinued as the Veteran could not continue due to discomfort.  The impression was mild conductive hearing loss sloping to severe sensorineural hearing loss in the high frequencies.  The subsequent VA treatment records, however, are silent for any further specific complaints of or treatment for hearing loss.

Pursuant to the Board's remand, the Veteran's case was returned to the VA examiner who conducted the April 2011 VA examination for reconsideration.  In a March 2014 addendum, the examiner opined that the "April 2006 VA examination results were not accurate as the results obtained in 2011 indicated normal hearing bilaterally with 100 percent speech recognition.  As all hearing tests during military service indicated normal hearing bilaterally, and the 2011 results also indicated normal hearing bilaterally, there is no left ear hearing loss to discuss."

Based upon the VA examiner's opinion, therefore, the Board finds that the April 2006 audiometric test results showing a left ear hearing loss are not sufficient to establish the Veteran has a present hearing loss disability for VA compensation purposes.  Moreover, the Board finds that, even if the April 2006 audiometric testing was accurate, the evidence shows that the conductive hearing loss found was not permanent nor was it related to his creditable active service.  It is clear that, at the time of the April 2006 audiometric testing, the Veteran had a conductive hearing loss from 500 to 4000 Hertz that was not present in May 2005.   "Conductive hearing loss is caused by problems in the external or middle ear, which often include ear infections or obstructions such as earwax.  The Merck Manual § 8 at 781-83 (18th ed.2006) (hereinafter "Merck Manual").  Thus, the evidence shows that the Veteran's conductive hearing loss at that time was the result of or contributed to by the bilateral ear obstruction noted in August 2005.  That conductive hearing loss, however, clearly resolved by the time of the April 2011 VA examination as pure tone thresholds were within normal limits from 500 to 4000 Hertz (i.e., were below 26 decibels) and no conductive hearing loss was noted.  Moreover, the evidence fails to demonstrate that the Veteran's conductive hearing loss is the result of his creditable service as the onset was clearly in July 2005, approximately 39 years after the Veteran's discharge from the U.S. Navy in September 1966.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for left ear hearing loss is warranted because the evidence fails to demonstrate the presence of a left ear hearing disability pursuant to 38 C.F.R. § 3.385 and any conductive hearing loss present during the pendency of the Veteran's claim had its onset in July 2005, many years after his creditable active service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric Disorder

The Veteran originally filed a claim for service connection in December 1979 for "nerves and stress syndrome in Vietnam."  This claim was denied in a May 1980 rating decision based on the fact that the Veteran was diagnosed during his creditable service with a personality disorder, which is a developmental disability under the law and not subject to service connection.  Subsequently, the Veteran filed claims for PTSD in November 1981, March 1984, October 1985, November 1988, and September 2004.  Service connection for PTSD was initially denied in December 1981 because it is based upon the Veteran's service in Vietnam, which was during his period of noncreditable service from August 1967 to January 1971.  It was subsequently denied in July 1984 as not shown by the record; rather the diagnoses of alcoholism and poly drug abuse were shown by the evidence, which are not disabilities for VA purposes.  The claim was again denied in April 1986 and January 1989 on the basis that it is the result of the Veteran's dishonorable period of service.  In June 2005, the RO denied reopening the previously denied claim for service connection for PTSD.

In May 2006, the Veteran filed a new claim to reopen for PTSD, which was denied in the March 2007 rating decision currently on appeal.  Although the RO adjudicated the Veteran's claim as one to reopen a previously denied claim, the Board determined (for the reasons set forth in the Introduction of this decision) that  de novo review of the Veteran's claim was warranted, including because the treatment records showed not only a diagnosis of PTSD but also diagnoses of bipolar disorder, adjustment disorder and a personality disorder.  The Board remanded the Veteran's recharacterized claim for a new VA examination with appropriate medical opinions considering all psychiatric diagnoses seen in the records.  In February 2014, the Board again remanded this claim to obtain a more detailed medical opinion.  

The service treatment records for the Veteran's period of creditable service from July 1965 to September 1966 show he was diagnosed to have a passive-aggressive personality.  He was noted to have been in recurrent disciplinary trouble because of his refusal to obey orders or accept authority.  (See March 1966 Neuropsychiatry consultation report.)  On evaluation, he was noted to be sullen and quite open with his authority conflicts.  The service records also show that the Veteran received multiple disciplinary actions for unauthorized absences, willful disobedience, and disrespectful behavior, and he had a pattern of shirking his duties.  The Veteran was administratively discharged because of his personality disorder and his disciplinary problems.

In addition, the service treatment records for the Veteran's period of noncreditable service from August 1967 to July 1971 show a diagnosis of an anti-social personality disorder.  He was sent for Neuropsychiatry consultation in November 1968 because he reported spending up to 90 percent of his time in a dream-like state in order to "escape" to avoid unpleasantness.  It was noted that he currently was awaiting the outcome of an investigation accusing him of maltreatment of detainees.  On evaluation, he was noted he remained quite angry for people being on his back and having intense resentment against all authority.  The service records also show the Veteran had multiple disciplinary actions during this period of service to include unauthorized absences, impersonating a noncommissioned officer, immoral acts on a Vietnamese woman and disobeying orders.  Thus, the service records from this period of service show that the Veteran continued to have the same behavioral problems he previously had during his period of creditable service and had even worse behavior given the charges for committing immoral acts on a Vietnamese female and torturing her and for assaulting and sodomizing a seven year old girl.

The earliest post-service evidence of psychiatric treatment available is from March 1984 when the Veteran was hospitalized for chronic alcoholism and polydrug abuse.  At the time of admission, it was thought he possibly had paranoid schizophrenia; however, this was ruled out during his hospitalization.  The Veteran again underwent psychiatric hospitalization in November 1985.  The discharge diagnoses were PTSD, chronic delayed (related to combat experience in Vietnam); alcohol dependence; marijuana abuse; and chronic schizophrenia, paranoid type, in remission.  

Vet Center records from October 1980 to June 2002 show the Veteran had a long history of drug and alcohol dependency, antisocial personality disorder and dysfunctional lifestyle.  A March 2002 Case Closing Summary shows that the Veteran was seen only a few times, once in 1990 and again in January 2002.  He was admitted to a substance abuse program at the VA Medical Center in East Orange, New Jersey, and was to continue in outpatient there so he was discharged from the Vet Center.  

A November 7, 2002 addendum to a Triage Interdisciplinary Initial Note showed diagnoses of substance induced mood disorder and polysubstance abuse/dependence (alcohol and heroine).  However, a November 8, 2002 mental health initial assessment note shows a diagnosis of PTSD, combat related.  

In May 2005, the Veteran underwent psychiatric evaluation for entrance into a VA domiciliary for participation in a substance abuse program.  The assessment was alcohol dependence, cocaine dependence and PTSD by history; however, in August 2005, his discharge diagnoses were only alcohol dependence and cocaine dependence.  In April 2006, the Veteran again under psychiatric evaluation for admission to a VA domiciliary for long term rehabilitation and was diagnosed to have alcohol dependence, cocaine dependence and PTSD by history.
In March 2006, the Veteran reported to the emergency room with complaints of depressed with suicidal ideation with diagnoses of substance induced mood disorder, cocaine dependence, alcohol abuse, PTSD with depression and rule out schizophrenia.  A May 2010 mental health outpatient note shows diagnoses of bipolar disorder, alcohol dependence, non-compliance with treatment, and cocaine abuse.  A June 2010 psychiatric note shows diagnoses of mood disorder, not otherwise specified, alcohol dependence, in partial remission, and cocaine dependence, in partial remission.  

Discharge summaries of record show hospitalizations from January 2002 to February 2002 for cocaine and alcohol dependence; in November 2002 for PTSD, combat related; from November 2002 to March 2003 for homelessness, cocaine dependence, alcohol dependence and PTSD with depression; in April 2005 for alcohol and cocaine dependence; in March 2006 for depressive disorder, not otherwise specified, alcohol abuse, cocaine abuse and nicotine dependence; from March 2006 to April 2006 for cocaine and alcohol dependence and bipolar disorder; from December 2006 to May 2007 for participation in the PRRP with admission diagnoses of substance abuse in recover, symptoms of PTSD from combat service in Vietnam, and questionable bipolar disorder versus substance induced mood disorder; in July 2009 for bipolar disorder, not otherwise specified, adjustment disorder, mixed type, PTSD, and alcohol dependence; and in May 2010 for alcohol and cocaine dependence, bipolar disorder, not otherwise specified, and medication non-compliance.

The Veteran underwent VA examination in April 2011.  Military history was positive for the Veteran serving for 13 months in Vietnam from 1968 to 1969 during which time he went out on search and destroy missions, was in firefights, walked point a lot and saw death and dying on both sides.  It was noted that the Veteran had multiple discipline problems in both the Navy and U.S. Marine Corps, mostly revolving around his refusal to obey orders or accept authority.  He related he first used drugs in Vietnam.  Specific stressors for PTSD reported were:  (1) the first person he killed in Vietnam - an NVA soldier he killed by shooting him in the throat; (2) the Battle of Khe Sahn - his base was attacked for 20 plus days straight; and (3) the Firefight on Hill 689.  He also related multiple combat experiences that caused fear for his life and those around him, and seeing many die.  Post-military history was significant for serving 12 years on a  rape conviction, which conviction resulted in his less than honorable discharge; arrests for robbery, assaults, trespassing, domestic violence and drunk and disorderly.  He served another nine years in jail.  He related having at least 100 different jobs since the military, most of which he quit.  He admitted his attitude is bad and he has problems with authority and a quick temper.  He reported that he had not worked since 2006 and was vague about how he supported himself except to say that he hustles, which he explained as not dealing drugs, but doing odd jobs.  The Veteran reported his current drug of choice is alcohol but he also uses crack cocaine.  He has been hospitalized several times for detox and has also attended several alcohol and drug rehabs without success as he admitted he was currently in an active addiction.  He also had attended a residential PTSD program.  He was not in current psychiatric treatment.  

The examiner identified the Veteran's current psychiatric diagnoses to be PTSD (diagnosed in 2006), alcohol dependence (diagnosed in 1970s), cocaine dependence (diagnosed in 2006), mood disorder (diagnosed in 2011), and personality disorder, not otherwise specified.  With regard to the diagnosis of mood disorder, the examiner remarked that the Veteran is not currently diagnosed with either bipolar disorder or adjustment disorder as his reported symptoms do not meet the diagnostic criteria; rather, he has a current diagnosis of mood disorder, which is considered as partially secondary to his PTSD and is not caused by or a result of his honorable period of service.  With regard to the diagnosis of personality disorder, not otherwise specified, the examiner also remarked that the Veteran's diagnosis in 1966 of a passive aggressive personality appears to be the result of the initial manifestation of his currently diagnosed personality disorder, not otherwise specified and that the first presentation of these symptoms predate his military service.  In addition, the Veteran's situational maladjustment noted in 1966 is believed to be actual symptoms of the current diagnosis of personality disorder, not otherwise specified, and the presentation of these symptoms predate his military service.  With regard to the diagnosis of PTSD, the examiner stated that the Veteran's PTSD is directly related to his multiple combat experiences in Vietnam.  There are no known service related psychiatric disorders that aggravate his PTSD.   With regard to the diagnoses of alcohol dependence and cocaine dependence, the examiner stated that the Veteran's alcohol and drug dependence are independent diagnoses that are unrelated to his noted personality disorder in service in March 1966.  

In a March 2014 medical opinion, the same examiner who conducted the April 2011 VA examination responded to the following questions:  

(1) Were the diagnoses of bipolar disorder or adjustment disorder found in July 2009 VA discharge summary as well as other recent VA treatment records correct?  

(2) If one or both of these were correct, please state whether it is as likely as not that the disorders were incurred due to the Veteran's honorable period of active service from July 1965 to September 1986 (note this should read 1966).  In particular, state whether or not the March 1966 diagnosis of a passive-dependent (note should be passive-aggressive) personality disorder was proper or whether this represented an initial manifestation of the bipolar disorder or adjustment disorder.

(3) If one or both of these diagnoses were incorrect, please provide the reason that explains why the veteran did not have the disorders deemed to have been incorrectly diagnosed.

In response to the first question, the examiner stated that it would be speculative to opine whether the diagnoses of bipolar disorder and adjustment disorder were correct at that time.  It is, however, known that, from June 22, 2010 and forward, that these diagnoses were not made, and, hence, were not considered as correct diagnoses or existing diagnoses from that time forward.  Also his reported symptoms at the April 27, 2011 examination did not meet the diagnostic criteria for either bipolar disorder or adjustment disorder.  

In response to the second question, the examiner stated that neither of these diagnoses were correct or existing from June 22, 2010 and forward, they could not be linked to the honorable period of service.  Also the March 1966 diagnosis of a passive aggressive personality, based on older DSM psychiatric criteria, is considered to be the result of the manifestations of the more recently diagnosed personality disorder, not otherwise specified, based on DSM-IV criteria.  The initial presentation of these symptoms predate his military service and are not linked to service.

Finally, in response to the third question, the examiner stated that it is speculative to opine that the diagnosis of bipolar disorder and adjustment disorder were incorrect in 2009, but it is relevant that they were not diagnosed in the last half of 2010 and forward.  The reasons for this is that the Veteran did not report or endorse symptoms to sufficiently meet the criteria for either diagnosis.  Symptom manifestation during his honorable period of service are symptoms considered as directly related to the personality disorder.

Based upon the foregoing evidence, the Board finds that service connection is not warranted for any psychiatric disorder to include PTSD, bipolar disorder, adjustment disorder, depressive disorder, mood disorder, alcohol and cocaine dependence or a personality disorder.  Service connection for PTSD must be denied as a matter of law because the evidence clearly demonstrates (and the Veteran has clearly related) that his PTSD is the result of his service in the Republic of Vietnam, which occurred during the period of the Veteran's noncreditable service from August 1967 to January 1971.  As this period of service is considered to have been dishonorable, the Veteran is barred from receiving compensation for his PTSD that was incurred as a result of this service.  

Furthermore, the Veteran is barred from receiving compensation for any psychiatric condition that is either related to or aggravated by his PTSD.  Thus, service connection for the mood disorder diagnosed at the April 2011 VA examination is not warranted because the examiner related it, in part, to the Veteran's PTSD.  Furthermore, the examiner specifically opined that the Veteran's mood disorder was not caused by or a result of his honorable (i.e., creditable) period of service.  

Likewise, service connection for a depressive disorder, seen in the VA treatment records, is not warranted as the treatment records show it was related to the Veteran's PTSD and, thus, service connection is barred as a matter of law.

Furthermore, although the VA examiner indicated that the Veteran's alcohol and cocaine dependence were independent diagnoses, she stated it was interactive with his PTSD.  The Board notes that, generally, service connection for alcohol and drug abuse is barred because it is considered willful misconduct.  See 38 C.F.R. §§ 3.301 and 3.302.  However, insofar as the Veteran's alcohol and cocaine dependence may be aggravated by his PTSD, service connection is barred because his PTSD is based upon his noncreditable dishonorable service.  

As for bipolar disorder and adjustment disorder, it appears that the VA examiner indicates that these were earlier diagnoses of the mood disorder that she diagnosed in April 2011 as, from June 2010 and forward, these diagnoses were not made and hence were not considered correct or existing diagnoses, and the symptoms reported at the April 2011 VA examination did not meet the diagnostic criteria for either bipolar disorder or adjustment disorder.  Nevertheless, the examiner clearly opined that neither of these diagnoses could be linked to the Veteran's honorable (i.e., creditable) period of service.  She stated that the March 1966 diagnosis of a passive aggressive personality, which was based on the older DSM psychiatric criteria, is considered to be the result of the manifestations of the more recently diagnosed personality disorder, not otherwise specified, based on the DSM-IV criteria.  She stated that the initial presentation of these symptoms predated the Veteran's military service and are not linked to the service.  In fact, she specifically opined that the symptom manifestation during the Veteran's honorable (i.e., creditable) period of service are symptoms considered as directly related to the personality disorder.  Thus, the Board finds that service connection for either bipolar disorder or adjustment disorder is not warranted as these diagnoses were a precursor to the now diagnosed mood disorder, which has been related in part to the Veteran's PTSD and as such compensation is barred, or they have been found to not be linked to the symptoms manifested during his creditable period of service, which has been specifically related to the personality disorder diagnosed and noted to have predated his military service.

Finally, the Board finds that service connection is not warranted for a personality disorder as this is not considered a disability for VA compensation purposes.  VA regulation specifically states that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiencies are not diseases or injuries within the meaning of applicable legislation, and therefore cannot be service connected.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection may, however, be granted for diseases (but not defects) of congenital, developmental or familial origin if these conditions were incurred in or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90.  In the present case, the VA examiner opined that the Veteran's diagnosis in 1966 of a passive aggressive personality appears to be the result of the initial manifestation of his currently diagnosed personality disorder, not otherwise specified, and the first presentation of these symptoms predate his military service.  In addition, the examiner stated that the Veteran's alcohol and drug dependence are independent diagnoses that are unrelated to his noted personality disorder in service in March 1966.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a psychiatric disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a psychiatric disorder claimed as  posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


